Citation Nr: 1029295	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a retroactive award of vocational rehabilitation 
training benefits under 38 U.S.C.A. Chapter 31. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel  


INTRODUCTION

The Veteran had active service from November 1988 to August 1992, 
from October 1993 to January 1996, and from February 2002 to June 
2005.

This appeal to the Board of Veterans Appeals (the Board) is from 
a March 2006 action by the Vocational Rehabilitation and 
Counseling Division of the VARO in Denver, Colorado,

The Veteran provided testimony before a Veterans Law Judge on 
Travel Board at the VARO in April 2008.

The case was remanded by the Board in November 2009.

In correspondence from the Board to the Veteran, dated in July 
2010, he was informed that the Judge before whom he had testified 
was no longer at the Board.  He was asked whether he wanted 
another hearing; in July 2010, he wrote in the affirmative, 
namely that he wanted to appear before a Judge at the VARO via 
videoconferencing.  He specifically indicated that he would be 
back in Denver as of August 12, 2010, and would provide an 
address to the VARO at that time, so that a videoconference 
hearing could be then scheduled at the Denver VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the Veteran for a hearing with a 
Veterans Law Judge at the VARO via 
videoconferencing.  [Note that he will be 
returning to the VARO location in August 
2010, and that scheduling should take place 
after he has confirmed his new address, etc.]   
Document in the file the hearing 
notification(s) and all other related 
communications between VA and the Veteran.

3.  Then review the case and, after 
appropriate procedural safeguards, return it 
to the Board for further appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

